Title: To George Washington from Major General Horatio Gates, 15 October 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence, October 15th 1779.
        
        My intelligence from all Quarters, & Reports from all Stations, Announce the Enemy are preparing to Evacuate Newport; Monday, or Tuesday, it is imagined they will take their Departure; a Deserter from the 22nd Regt Mortally Wounded, but rescued by a party of Our

Soldiers, declares the whole of The Troops now on Rhode-Island, are Bound to the West Indies; this may be, but I believe they will first Visit New York.
        Inclosed I have the Honor to send Your Excellency, a Letter from Mrs Harnage; the case of this Lady is truly distressing, as she has a small family of Children in Europe, & an Infant just born. Majr Gardner also presses my Advocation with Your Excelly in his favor. He has sold his Commission, and the payment, or deposite, of the purchase Money, depends upon an Officer who is upon Service, & should he die, or be killed, before Majr Gardner is paid, his Family would be in a Manner undone. I have not the smallest doubt but Sr Harry Clinton will Comply with any Engagement The Major may make with us, as I understand he much befriends both him, & the person purchasing his Commission; & though with respect to us, Major Gardner is an Officer of Rank, with respect to the Enemy he is merely a Citizen.
        The Instant Rhode-Island is Evacuated, I shall see it Garrisoned by the Militia, & Artillery belonging to the State; & proceed immediately with All the Continental, & State Troops to Hartford, where, If not before, I shall receive Your Excelly’s Commands. I hear nothing of Count D’Estaing since your Excelly’s Letter of 3rd Inst. I am, Sir, Your most Obed. & most hume Servt
        
          H.G.
        
      